Citation Nr: 0301835	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for heart disability. 

In a September 2002 statement, the veteran asserted an 
informal claim seeking entitlement to nonservice-connected 
pension benefits.  Thereafter, in an October 2002 statement, 
the veteran requested that the claim be expedited due to 
financial hardship.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board in 
October 2002, the veteran affirmatively withdrew his appeal.  

2.  There currently is no justiciable case or controversy for 
active consideration by the undersigned Member of the Board 
in connection with this appeal.


CONCLUSION OF LAW

No justiciable case or controversy remains before the Board 
at this time.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.101, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a signed statement received at the RO in October 2002, the 
veteran stated that he wished to withdraw his appeal.  
Thereafter, in November 2002, his representative noted the 
veteran's October 2002 statement and requested that the Board 
take action on this request.

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal pursuant.  Accordingly, 
there is no justiciable case or controversy currently before 
the Board, and the appeal must be dismissed.  


ORDER

The appeal is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

